Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
The amendment filed 10/11/2022 have been entered. Claims 1-28, 30-33 and 37 are pending. Claims 1, 3, 6, 13, 15, 18, 25, 27, 30-32, and 37 have been amended. No new claim is added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28, 30-33 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28, 30-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20160170949) hereinafter Allen in view of Kirkland et al. (US 20050149621) hereinafter Kirkland and Ertmann et al. (US 20170353414) hereinafter Ertmann and further in view of Mahood et al. (US 20150263995) hereinafter Mahood. 
Regarding claim 1, Allen teaches a messaging apparatus for sending and receiving messages organized in threads (i.e. Fig. 1, items 110, 130 or 150), the messaging apparatus comprising: a communications interface (i.e. user interface (UI), [0050]) to receive messages posted by a group of one or more users to at least one message thread (i.e. retrieves the selected post data from forum tree with the post data including anaphora data and any annotated answer data provided, [0146]) and to post messages, input by a user at the messaging apparatus (i.e. posts included in a forum include main thread post 300 and child posts (320 and 340). Posts are interrelated both through the common main thread post (300) but also outside the main post where some posts, while being a child post of the main post, also serve as “parent” posts to other child posts, [0051]) to the at least one message thread for access by the group of users (i.e. any posts can be a parent post of subsequent child posts, where text, images and information can be placed, [0051]), the communications interface being adapted to send the messages to a server and receive the messages from the server (i.e. Fig. 1, item 110 communicating with item 160 for messages transmission); a display to display messages posted by one or more users of the group of users to the at least one message thread (i.e. displaying the parent post and the analysis of the statement to the user at the user interface, claim 1); and the message processor being adapted to create or receive a link between the message identifier for the message selected in the parent message thread as the first message of the child message thread and a new message identifier for the new message in the child message thread (i.e. the process adds links from this (child) post to any identified parent posts that were found, the relationships between this post and parent posts are added to post data included in data store. Links are added to this post as links to the parent posts, and in the respective parent post data as links to this child post, [0072]). 
However, Allen does not explicitly disclose a user input device to receive a user selection to create a new child message thread to branch from a parent message thread, the user selection being a selection of a message in the parent message thread as a first message for the new child message thread for the branching of the first message thread from the parent message thread, the parent message thread being one of said at least one message thread, the message having a message identifier, the user input device being adapted to receive a new message from a user input to post to the child message thread created in response to the user selection, wherein the communications interface is adapted to communicate the message identifier for the first message for the new child message thread to the server, a message processor to post the new message to the created child message thread by controlling the communications interface to send the new message to the server to be accessible by the group of users in the child message thread.
However, Kirkland teaches a user input device (i.e. a keyboard and mouse adapter, [0027]) to receive a user selection to create a new child message thread to branch from a parent message thread (i.e. a user may also create subthreads of conversation within an existing parent thread for example the user selected the new thread menu option that indicate a new thread is started in an existing conversation, [0048]), the user selection being a selection of a message in the parent message thread as a first message for the new child message thread for the branching of the first message thread from the parent message thread, the parent message thread being one of said at least one message thread (i.e. by selecting the new thread button, a new topic of conversation is initiated in messaging window, such that the new message in the messaging window is segregated from prior topics of conversation. For example, using the conversations shown in FIG. 6, when the user, Josh, initiates the new topic of conversation regarding a software deal, Josh's message "What about the software deal?" may be split from the recursive Linux search conversation and presented to each user as a separate thread of conversation, [0044]), the message having a message identifier (i.e. a "conversation ID" or "conversation title, [0040]), the user input device being adapted to receive a new message from a user input to post to the child message thread created in response to the user selection (i.e. receiving user input for the message, If the new topic of conversation has been identified, the message is displayed as a different thread of conversation from the previous topic of conversation and sent to the recipient, [0051]), wherein the communications interface (i.e. dialog windows 504 provide an interface for a user to input text to send messages to other users, [0036]) is adapted to communicate the message identifier for the first message for the new child message thread to the server (i.e. the new thread of conversation may be created by passing additional information with the actual message, such as within the message header. For example, a "conversation ID" or "conversation title" field may be appended to the message header, [0040], which means the “conversation ID is transferred from the interface to an instant messaging server to facilitate the exchange of messages between users), a message processor to post the new message to the created child message thread by controlling the communications interface to send the new message (i.e. the party may send the message by selecting a menu option, such as new thread button. By selecting the new thread button, a new topic of conversation is initiated in messaging window, such that the new message in the messaging window is segregated from prior topics of conversation, [0044]) to the server to be accessible by the group of users in the child message thread (i.e. Server may act as an instant messaging server to facilitate the exchange of messages between users at clients, such as clients 108, 110, and 112, [0020]).
Based on Allen in view of Kirkland it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kirkland to the system of Allen in order to increase efficiency of posting messages in parent and child threads of Allen system.  
However, Allen in view of Kirkland do not explicitly disclose the display is adapted to display the new message in the child message thread and to display the child message thread branched from the parent message thread at the selected message.
However, Ertmann teaches the display is adapted to display the new message in the child message thread (i.e. Fig. 2C) and to display the child message thread branched from the parent message thread at the selected message (i.e. the messages are now grouped so that messages from the same thread are displayed together. Messages may be displayed synchronously within their own thread, [0055]).
Based on Allen in view of Kirkland and further in view of Ertmann it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ertmann to the system of Allen in view of Kirkland in order to easily identify posted messages in parent and child threads.  
However, Allen in view of Kirkland and further in view of Ertmann do not explicitly disclose the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread.
However, Mahood teaches the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread (i.e. messaging system 102 then identifies the parent/child relationship between the original thread, and the new thread that was created based on the fork. This is indicated by block 302. In one embodiment, component 125 references the "Re:" line and the "Reply To" fields to identify the parent/child relationship. This is indicated by block 304. In another embodiment, component 125 accesses the conversation identifier associated with the parent thread, and the newly created child thread. This can be used to establish the parent/child relationship as well, [0046], the parent thread (or the message in the parent thread that spawned the fork) as being the origin (e.g., parent) of the new thread (e.g., the child thread). This is indicated by block 310 in FIG. 5. By way of example, the messaging system can mark the relationship on the parent message, itself. This is indicated by block 312. It can also mark it on the parent thread (that is, along with a thread identifier that identifies a set of messages as being part of a common thread), [0047], and component 125 of messaging system 102 also marks the child thread (or the first message in the child thread) as being the child of the parent. This is indicated by block 320. Again, this can be done in a variety of different ways. For instance, this information can be marked on the child message (the first message in the child thread), itself, [0048]).
Based on Allen in view of Kirkland and Ertmann and further in view of Mahood it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahood to the system of Allen, Kirkland and Ertmann in order to enhance user’s experience for identifying a message in parent and child threads.  

Regarding claim 2, Allen and Kirkland do not explicitly disclose the message processor is adapted to receive user selections from the user input device to allow a user to navigate displayed messages from the parent message thread and the child message thread using said link between the message identifiers.
However, Ertmann teaches the message processor is adapted to receive user selections from the user input device to allow a user to navigate displayed messages from the parent message thread and the child message thread using said link between the message identifiers (i.e. message is displayed asynchronously (with the other members of the thread), then the user may need to navigate between different threads as new messages are received. A link 404 that, when selected, causes the display to jump to the asynchronously -displayed message within the conversation thread, [0076]-[0077]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Kirkland further teaches the display is adapted to display the content of the message selected in the parent message thread as the first message of the child message thread (i.e. Fig. 7). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.  

Regarding claim 4, Allen teaches the message processor is adapted to create the child message thread by controlling the communications interface to send to the server a request for a new message thread to be created with the new message (i.e. creates a temporary version of the selected thread using the question posed by the requestor as the main post of the thread rather than the actual main post of the thread, [0127]) and to receive the child thread identifier and a new message identifier (i.e. generates a unique post identifier for this post and adds a record used to store this post data in forum tree with new post data, [0070]).

Regarding claim 5, Allen and Kirkland do not explicitly disclose the parent message thread has a parent message thread identifier and the child message thread has a child message thread identifier; the message processor is adapted to create or receive the link between the message identifier for the selected message in the parent message thread; and the new message identifier for the new message by creating or receiving a link between the message identifier for the message selected in the parent message thread and the child message thread identifier associated with the new message; and the message processor is adapted to store the link between the child message thread identifier and the message identifier of the parent message thread identifiers.   
However, Ertmann teaches the parent message thread has a parent message thread identifier and the child message thread has a child message thread identifier (i.e. the thread IDs associated with the messages, [0132]); the message processor is adapted to create or receive the link between the message identifier for the selected message in the parent message thread (i.e. a thread ID, and messages may be transmitted with the tread ID that was currently in focus at the time the message was sent, [0130]) and the new message identifier for the new message by creating or receiving a link between the message identifier for the message selected in the parent message thread and the child message thread identifier associated with the new message (i.e. one or more message aliases may be created and displayed in a synchronous manner with respect to the overall conversation. A link may be created that links from the message alias to the asynchronously -displayed message, [0134]); and the message processor is adapted to store the link between the child message thread identifier and the message identifier of the parent message thread identifiers (i.e. store a plurality of messages of a group conversation, the plurality of messages associated with a synchronous order; threading logic configured to identify a subset of the plurality of messages associated with a conversation thread within the group conversation, claim 15). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Allen and Kirkland do not explicitly disclose the user input device is adapted to receive a further user selection of a message in a childPage 3 of 224820-3995-7233.1DOCKET NO.: 109554.21720PATENTApplication No.: 16/464,986 Office Action Dated: February 2, 2021message thread for the creation of a further child message thread, the child thread identifier becoming a further parent thread identifier for the further child message thread and the message further selected in the child message thread having a message identifier, the user input device being adapted to receive a new message to post to the further child message thread, the further child message thread having a further child message thread identifier; the message processor is adapted to create or receive a link between the further child thread identifier and the child thread identifier and message identifier for the selected message further selected; the message processor is adapted to post the new message by controlling the communications interface to send the new message to the server to be accessible by the group of users in the further child message thread; and the display is adapted to display the new message in the further child message thread.
However, Ertmann teaches the user input device is adapted to receive a further user selection of a message in a child message thread for the creation of a further child message thread (i.e. Fig. 3C, item 308), the child thread identifier becoming a further parent thread identifier for the further child message thread and the message further selected in the child message thread having a message identifier (i.e. If a new thread is brought into focus (e.g., by scrolling the screen so that the currently-selected thread no longer takes up most of the interface), then the parent message of the new in-focus thread may replace the old parent message in the predetermined location, [0068]), the user input device being adapted to receive a new message to post to the further child message thread, the further child message thread having a further child message thread identifier (i.e. Fig. 3D, item 310); the message processor is adapted to create or receive a link between the further child thread identifier and the child thread identifier and message identifier for the message further selected (i.e. A link may be created that links from the message alias to the asynchronously -displayed message, [0134]); the message processor is adapted to post the new message by controlling the communications interface to send the new message to the server to be accessible by the 5PATENTAtty. Docket No. 109554.21720 Customer No. 30734group of users in the further child message thread (i.e. a new message directed to a group conversation, [0117]); and the display is adapted to display the new message in the further child message thread (i.e. Fig. 3D, item 310). Therefore, the limitations of claim 6 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Regarding claim 7, Allen teaches the message processor is adapted to store the links between the child thread identifiers and the message identifiers of the parent message threads and the parent message thread identifiers in a hierarchically organized relationship (i.e. the process adds links from this (child) post to any identified parent posts that were found in step 660. At step 675, the relationships between this post and parent posts are added to post data included in data store 410. Links are added to this post as links to the parent posts, and in the respective parent post data (425) as links to this child post with data store 425 being a subset of data store, [0072]).  

Regarding claim 8, Allen and Kirkland do not explicitly disclose wherein the display is adapted to display messages of the child message thread and a navigable link to a message in the parent message thread having a message identifier linked to the child thread identifier, the user input device is adapted to allow a user to select to navigate to the message in the parent message thread having a message identifier linked to the child thread identifier, and the display is adapted to display the messages of the parent message thread at a position in the parent message thread of the message having a message identifier linked to the child thread identifier.
However, Ertmann teaches the display is adapted to display messages of the child message thread and a navigable link to a message in the parent message thread having a message identifier linked to the child thread identifier (i.e. Fig. 4A, item 404), the user input device is adapted to allow a user to select to navigate to the message in the parent message thread having a message identifier linked to the child thread identifier (i.e. the input was received while a thread was in-focus (either automatically or through a manual procedure such as a user selection, [0118]), and the display is adapted to display the messages of the parent message thread at a position in the parent message thread of the message having a message identifier linked to the child thread identifier (i.e. the system displays one or more messages of the conversation. At block 804, the system checks the thread IDs associated with the messages, and visually distinguishes different message threads, [0132]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.
 
Regarding claim 9, Allen teaches the display is adapted to display messages of the parent message thread with a link to a child message thread from a message, the user input device is adapted to allow a user to select the message in the parent message thread to navigate to the messages in the child message thread, and the display is adapted to display the messages of the child message thread (i.e. the process adds links from this (child) post to any identified parent posts that were found in step 660. At step 675, the relationships between this post and parent posts are added to post data included in data store 410. Links are added to this post as links to the parent posts, and in the respective parent post data (425) as links to this child post with data store 425 being a subset of data store, [0072]).    

Regarding claim 10, Allen and Kirkland do not explicitly disclose the message processor is adapted to receive an input from the user input device to restrict access to messages posted in a child message thread, and to control the communications interface to send information to the server to restrict access to the messages of the child message thread to a sub-group of users
However, Ertmann teaches the message processor is adapted to receive an input from the user input device to restrict access to messages posted in a child message thread, and to control the communications interface to send information to the server to restrict access to the messages of the child message thread to a sub-group of users (i.e.  The requested data object may only be sent to the user (or a client system 510 of the user) if the authorization server determines that the user is authorized to access the object based on the privacy settings associated with the object. If the requesting user is not authorized to access the object, the authorization server may prevent the requested object from being retrieved from the data store, or may prevent the requested object from be sent to the use, [0096]). Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 11, Allen and Kirkland do not explicitly disclose the message processor is adapted to receive an input from the user input device to change or input an image or icon to be displayed with the messages posted to a child thread.
However, Ertmann teaches the message processor is adapted to receive an input from the user input device to change or input an image or icon to be displayed with the messages posted to a child thread (i.e. a user clicks these icons, the social-networking system may create a "favorite" edge or a "check in" edge in response to a user's action corresponding to a respective action, [0110]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 12, Allen and Kirkland do not explicitly disclose the message processor is adapted to receive an input from the user input device to select a said group of users to access and share posted messages from a plurality of groups of users, each group of users being associated with a persona of the user.
However, Ertmann teaches the message processor is adapted to receive an input from the user input device to select a said group of users to access and share posted messages from a plurality of groups of users, each group of users being associated with a persona of the user (i.e. It is possible to select more than recipient in the interface 116 in order to create a group message, e.g. by manually adding multiple recipients in the recipient filed 118, selecting multiple contacts in the contacts list, [0048]). Therefore, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 13, Allen teaches a method of sending and receiving messages organized in threads at a messaging apparatus (i.e. fig. 1, items 110, 130 or 150), the method comprising: receiving messages posted by a group of one or more users to at least one message thread (i.e. retrieves the selected post data from forum tree with the post data including anaphora data and any annotated answer data provided, [0146]) and posting messages, input by a user at the messaging apparatus (i.e. posts included in a forum include main thread post 300 and child posts (320 and 340). Posts are interrelated both through the common main thread post (300) but also outside the main post where some posts, while being a child post of the main post, also serve as “parent” posts to other child posts, [0051]), to the at least one message thread for access by the group of users (i.e. any posts can be a parent post of subsequent child posts, where text, images and information can be placed, [0051]), the messages being sent to a server and received from the server (i.e. Fig. 1, item 110 communicating with item 160 for messages transmission); displaying messages posted by one or more users of the group of users to the at least one message thread (i.e. displaying the parent post and the analysis of the statement to the user at the user interface, claim 1); creating or receiving a link between the message identifier for the message selected in the parent message thread as the first message of the child message thread and a new message identifier for the new message in the child message thread (i.e. the process adds links from this (child) post to any identified parent posts that were found, the relationships between this post and parent posts are added to post data included in data store. Links are added to this post as links to the parent posts, and in the respective parent post data as links to this child post, [0072]).
However, Allen does not explicitly disclose receiving a user selection to create a new child message thread to branch from a parent message thread, the user selection being a selection of a message in the parent message thread as a first message for the new child message thread for the branching of the first message thread from the parent message thread, the parent message thread being one of said at least one message thread, the first message having a message identifier, receiving, from a user input, a new message to post to the child message thread created in response to the user selection; communicating the message identifier for the first message for the new child message thread to the server; posting the new message to the created child message thread by sending the new message to the server to be accessible by the group of users in the child message thread.
However, Kirkland teaches receiving a user selection to create a new child message thread to branch from a parent message thread (i.e. a user may also create subthreads of conversation within an existing parent thread for example the user selected the new thread menu option that indicate a new thread is started in an existing conversation, [0048]), the user selection being a selection of a message in the parent message thread as a first message for the new child message thread for the branching of the first message thread from the parent message thread, the parent message thread being one of said at least one message thread (i.e. (i.e. by selecting the new thread button, a new topic of conversation is initiated in messaging window, such that the new message in the messaging window is segregated from prior topics of conversation. For example, using the conversations shown in FIG. 6, when the user, Josh, initiates the new topic of conversation regarding a software deal, Josh's message "What about the software deal?" may be split from the recursive Linux search conversation and presented to each user as a separate thread of conversation, [0044]), the first message having a message identifier (i.e. a "conversation ID" or "conversation title, [0040]), receiving, from a user input, a new message to post to the child message thread created in response to the user selection (i.e. receiving user input for the message, If the new topic of conversation has been identified, the message is displayed as a different thread of conversation from the previous topic of conversation and sent to the recipient, [0051]); communicating the message identifier for the first message for the new child message thread to the server (i.e. the new thread of conversation may be created by passing additional information with the actual message, such as within the message header. For example, a "conversation ID" or "conversation title" field may be appended to the message header, [0040], which means the “conversation ID is transferred from the interface to an instant messaging server to facilitate the exchange of messages between users); posting the new message to the created child message thread by sending the new message (i.e. the party may send the message by selecting a menu option, such as new thread button. By selecting the new thread button, a new topic of conversation is initiated in messaging window, such that the new message in the messaging window is segregated from prior topics of conversation, [0044]) to the server to be accessible by the group of users in the child message thread (i.e. Server may act as an instant messaging server to facilitate the exchange of messages between users at clients, such as clients 108, 110, and 112, [0020]).
Based on Allen in view of Kirkland it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kirkland to the system of Allen in order to increase efficiency of posting messages in parent and child threads of Allen system.  
However, Allen and Kirkland do not explicitly disclose displaying the new message in the child message thread and displaying the child message thread branched from the parent message thread at the selected message.
However, Ertmann teaches displaying the new message in the child message thread and displaying the child message thread branched from the parent message thread at the selected message (i.e. the messages are now grouped so that messages from the same thread are displayed together. Messages may be displayed synchronously within their own thread, [0055]).
Based on Allen in view of Kirkland and further in view of Ertmann it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ertmann to the system of Allen in view of Kirkland in order to easily identify posted messages in parent and child threads.  
However, Allen in view of Kirkland and further in view of Ertmann do not explicitly disclose the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread.
However, Mahood teaches the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread (i.e. messaging system 102 then identifies the parent/child relationship between the original thread, and the new thread that was created based on the fork. This is indicated by block 302. In one embodiment, component 125 references the "Re:" line and the "Reply To" fields to identify the parent/child relationship. This is indicated by block 304. In another embodiment, component 125 accesses the conversation identifier associated with the parent thread, and the newly created child thread. This can be used to establish the parent/child relationship as well, [0046], the parent thread (or the message in the parent thread that spawned the fork) as being the origin (e.g., parent) of the new thread (e.g., the child thread). This is indicated by block 310 in FIG. 5. By way of example, the messaging system can mark the relationship on the parent message, itself. This is indicated by block 312. It can also mark it on the parent thread (that is, along with a thread identifier that identifies a set of messages as being part of a common thread), [0047], and component 125 of messaging system 102 also marks the child thread (or the first message in the child thread) as being the child of the parent. This is indicated by block 320. Again, this can be done in a variety of different ways. For instance, this information can be marked on the child message (the first message in the child thread), itself, [0048]).
Based on Allen in view of Kirkland and Ertmann and further in view of Mahood it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahood to the system of Allen, Kirkland and Ertmann in order to enhance user’s experience for identifying a message in parent and child threads.  

Regarding claims 14-24, the limitations of claims 14-24 are similar to the limitations of claims 2-12. Therefore, the limitations of claims 14-24 are rejected in the analysis of claims 2-12 above, and the claims are rejected on that basis.

Regarding claims 25, Allen teaches a messaging apparatus for viewing messages organized in message threads (i.e. fig. 1, items 110, 130 or 150 and the user viewing the post using the user interface, [0147]), the messaging apparatus comprising: a communications interface to receive messages posted by a group of one or more users to message threads (i.e. retrieves the selected post data from forum tree with the post data including anaphora data and any annotated answer data provided, [0146]), the communications interface being adapted to receive the messages from a server (i.e. Fig. 1, item 110 communicating with item 160 for messages transmission), the message threads including a parent message thread and a child message thread (i.e. any posts can be a parent post of subsequent child posts, where text, images and information can be placed, [0051]) and a link between a message identifier for a message in the parent message thread and a message identifier for a message in the child message thread (i.e. the process adds links from this (child) post to any identified parent posts that were found, the relationships between this post and parent posts are added to post data included in data store. Links are added to this post as links to the parent posts, and in the respective parent post data as links to this child post, [0072]).
 However, Allen does not explicitly disclose wherein the child message thread branches from the parent message thread at the message; a display to display messages posted by one or more users of the group of users to the message threads; the display to display messages in a single parent or child message thread with the option to select to navigate to display messages for a different single child or parent message thread respectively, wherein the child message threads are displayed branched from the parent message thread at the respective messages in the parent message threads.
However, Kirkland teaches wherein the child message thread branches from the parent message thread at the message, (i.e. Fig 7), a display to display messages posted by one or more users of the group of users to the message threads (i.e. Kirkland, Fig, 7, users posted messages to the messages threads); the display to display messages in a single parent or child message thread with the option to select to navigate to display messages for a different single child or parent message thread respectively (i.e. Kirkland, Fig, 7, messages displayed in a parent or child thread that allows the users to select the messages for viewing), wherein the child message threads are displayed branched from the parent message thread at the respective messages in the parent message threads (i.e. a new topic of conversation is initiated in messaging window, such that the new message in the messaging window is segregated from prior topics of conversation. For example, using the conversations shown in FIG. 6, when the user, Josh, initiates the new topic of conversation regarding a software deal, Josh's message "What about the software deal?" may be split from the recursive Linux search conversation and presented to each user as a separate thread of conversation, [0044]).
Based on Allen in view of Kirkland it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kirkland to the system of Allen in order to increase efficiency of posting messages in parent and child threads of Allen system.  
However, Allen and Kirkland do not explicitly disclose a user input device to receive a user navigation input to navigate the displayed messages in the message threads; and a message processor to receive user navigation input from the user input device to allow a user to navigate displayed messages from the parent message thread and the child message thread using said link between the message identifiers.
However, Ertmann teaches a user input device to receive a user navigation input to navigate the displayed messages in the message threads (i.e. the user selects the parent message with a finger tap on a touch-sensitive display, [0065]); and a message processor to receive user navigation input from the user input device to allow a user to navigate displayed messages from the parent message thread and the child message thread using said link between the message identifiers (i.e. a synchronously displayed message alias 402 is associated with a message in a thread whose other messages have been scrolled off-screen. The alias 402 is associated with a link 404 that, when selected, causes the display to jump to the asynchronously-displayed message within the conversation thread, [0077]).
Based on Allen in view of Kirkland and further in view of Ertmann it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ertmann to the system of Allen in view of Kirkland in order to easily identify posted messages in parent and child threads.  
However, Allen in view of Kirkland and further in view of Ertmann do not explicitly disclose the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread.
However, Mahood teaches the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread (i.e. messaging system 102 then identifies the parent/child relationship between the original thread, and the new thread that was created based on the fork. This is indicated by block 302. In one embodiment, component 125 references the "Re:" line and the "Reply To" fields to identify the parent/child relationship. This is indicated by block 304. In another embodiment, component 125 accesses the conversation identifier associated with the parent thread, and the newly created child thread. This can be used to establish the parent/child relationship as well, [0046], the parent thread (or the message in the parent thread that spawned the fork) as being the origin (e.g., parent) of the new thread (e.g., the child thread). This is indicated by block 310 in FIG. 5. By way of example, the messaging system can mark the relationship on the parent message, itself. This is indicated by block 312. It can also mark it on the parent thread (that is, along with a thread identifier that identifies a set of messages as being part of a common thread), [0047], and component 125 of messaging system 102 also marks the child thread (or the first message in the child thread) as being the child of the parent. This is indicated by block 320. Again, this can be done in a variety of different ways. For instance, this information can be marked on the child message (the first message in the child thread), itself, [0048]).
Based on Allen in view of Kirkland and Ertmann and further in view of Mahood it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahood to the system of Allen, Kirkland and Ertmann in order to enhance user’s experience for identifying a message in parent and child threads.  

Regarding claim 26, the limitations of claim 26 are similar to the limitations of claim 5. Therefore, the limitations of claim 26 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Regarding claims 27 and 28, the limitations of claims 27 and 28 are similar to the limitations of claims 25 and 26. Allen further teaches viewing messages organized in threads (i.e. viewing the posts using the user interface in threads, [0147]). Therefore, the limitations of claims 27 and 28 are rejected in the analysis of claims 25 and 26 above, and the claims are rejected on that basis.

Regarding claim 30, the limitations of claim 30 are similar to the limitations of claims 1. Allen further teaches configuring a client device as a messaging apparatus (i.e. Fig. 1, item 110, 130, or 150). Therefore, the limitations of claim 30 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 31, the limitations of claim 31 are similar to the limitations of claims 13. Allen further teaches a non-transient storage medium (i.e. a computer readable storage medium (or media) having computer readable, [0027]). Therefore, the limitations of claim 31 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

Regarding claim 32, Allen teaches a server apparatus for sending and receiving messages to and from user's messaging apparatuses (i.e. Fig. 1, item 110 communicating with item 160 for messages transmission), the server apparatus comprising: a communications interface to receive messages posted by a group of one or more users to at least one message thread and to post messages to the at least one message thread for access by the group of users (i.e. retrieves the selected post data from forum tree with the post data including anaphora data and any annotated answer data provided, [0146]), the communications interface being adapted to send the messages to the user's messaging apparatuses (i.e. posts included in a forum include main thread post 300 and child posts (320 and 340). Posts are interrelated both through the common main thread post (300) but also outside the main post where some posts, while being a child post of the main post, also serve as “parent” posts to other child posts, [0051]) and receive the messages from the user's messaging apparatuses (i.e. Fig. 1, item 110 communicating with item 160 for messages transmission); the message processor being adapted to: create a link between the received message identifier for the selected message in the parent message thread and a new message identifier for the new message in the child message thread for the branching of the first message thread from the parent message thread or, receive from the user's messaging apparatus a link between the message identifier for the selected message in the parent message thread and a new message identifier for the new message in the child message thread for the branching of the first message thread from the parent message thread (i.e. the process adds links from this (child) post to any identified parent posts that were found, the relationships between this post and parent posts are added to post data included in data store. Links are added to this post as links to the parent posts, and in the respective parent post data as links to this child post, [0072]); and a store to store the link (i.e. data store for links, [0072]).
However, Allen does not explicitly disclose a message processor to receive, from a user's messaging apparatus, a message identifier for the creation of a new child message thread to branch from a parent message thread, the message identifier identifying a first message selected by a user in the parent message thread for the branching of the first message thread from the parent message thread, the message processor further to receive a new message from a user's messaging apparatus to be posted to be accessible by the group of users in the new child message thread.
However, Kirkland teaches a message processor to receive, from a user's messaging apparatus, a message identifier (i.e. a "conversation ID" or "conversation title, [0040]) for the creation of a new child message thread to branch from a parent message thread, the message identifier identifying a parent first message selected by a user in the parent message thread for the branching of the first message thread from the parent message thread (i.e. by selecting the new thread button, a new topic of conversation is initiated in messaging window, such that the new message in the messaging window is segregated from prior topics of conversation. For example, using the conversations shown in FIG. 6, when the user, Josh, initiates the new topic of conversation regarding a software deal, Josh's message "What about the software deal?" may be split from the recursive Linux search conversation and presented to each user as a separate thread of conversation, [0044]), the message processor further to receive a new message from a user's messaging apparatus to be posted to be accessible by the group of users in the new child message thread (i.e. receiving user input for the message, If the new topic of conversation has been identified, the message is displayed as a different thread of conversation from the previous topic of conversation and sent to the recipient, [0051]).
Based on Allen in view of Kirkland it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kirkland to the system of Allen in order to increase efficiency of posting messages in parent and child threads of Allen system.  
However, Allen and Kirkland do not explicitly disclose wherein the communications interface is adapted to send the link to the user's messaging apparatuses to enable display of a link between a child message thread and a message in the parent message thread, and to display the child message thread branched from the parent message thread at the selected message.
However, Ertmann teaches wherein the communications interface is adapted to send the link to the user's messaging apparatuses to enable display of a link between a child message thread and a message in the parent message thread (i.e. Fig. 4A), and to display the child message thread branched from the parent message thread at the selected message (i.e. the messages are now grouped so that messages from the same thread are displayed together. Messages may be displayed synchronously within their own thread, [0055]).
Based on Allen in view of Kirkland and further in view of Ertmann it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ertmann to the system of Allen in view of Kirkland in order to easily identify posted messages in parent and child threads. 
However, Allen in view of Kirkland and further in view of Ertmann do not explicitly disclose the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread.
However, Mahood teaches the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread (i.e. messaging system 102 then identifies the parent/child relationship between the original thread, and the new thread that was created based on the fork. This is indicated by block 302. In one embodiment, component 125 references the "Re:" line and the "Reply To" fields to identify the parent/child relationship. This is indicated by block 304. In another embodiment, component 125 accesses the conversation identifier associated with the parent thread, and the newly created child thread. This can be used to establish the parent/child relationship as well, [0046], the parent thread (or the message in the parent thread that spawned the fork) as being the origin (e.g., parent) of the new thread (e.g., the child thread). This is indicated by block 310 in FIG. 5. By way of example, the messaging system can mark the relationship on the parent message, itself. This is indicated by block 312. It can also mark it on the parent thread (that is, along with a thread identifier that identifies a set of messages as being part of a common thread), [0047], and component 125 of messaging system 102 also marks the child thread (or the first message in the child thread) as being the child of the parent. This is indicated by block 320. Again, this can be done in a variety of different ways. For instance, this information can be marked on the child message (the first message in the child thread), itself, [0048]).
Based on Allen in view of Kirkland and Ertmann and further in view of Mahood it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahood to the system of Allen, Kirkland and Ertmann in order to enhance user’s experience for identifying a message in parent and child threads.  

Regarding claim 33, Allen teaches wherein the communications interface is further connected to a message server and is adapted to receive messages from the message server posted by a group of one or more users to at least one message thread and to post messages to the message server to the at least one message thread for access by the group of users (i.e. retrieves the selected post data from forum tree with the post data including anaphora data and any annotated answer data provided, [0146]), and the message processor being adapted to create the child message thread by sending to the message server a request for a new message thread to be created with the new message (i.e. creates a temporary version of the selected thread using the question posed by the requestor as the main post of the thread rather than the actual main post of the thread, [0127]) and to receive the child thread identifier and a new message identifier (i.e. generates a unique post identifier for this post and adds a record used to store this post data in forum tree with new post data, [0070]).

Regarding claim 37, Allen teaches a non-transient storage medium storing processor implementable code for controlling a processor (i.e. the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, [0027]) to view messages organized in threads (i.e. viewing the posts using the user interface in threads, [0147]) by: receiving messages posted by a group of one or more users to message threads from a server (i.e. retrieves the selected post data from forum tree with the post data including anaphora data and any annotated answer data provided, [0146]), the message threads including a parent message thread and a child message thread (i.e. any posts can be a parent post of subsequent child posts, where text, images and information can be placed, [0051]) and a link between a message identifier for a message in the parent message thread and a message identifier for a message in the child message thread (i.e. the process adds links from this (child) post to any identified parent posts that were found, the relationships between this post and parent posts are added to post data included in data store. Links are added to this post as links to the parent posts, and in the respective parent post data as links to this child post, [0072]).
However, Allen does not explicitly disclose wherein the child message thread branches from the parent message thread at the message; displaying messages posted by one or more users of the group of users to the message threads by displaying messages in a single parent or child message thread with the option to select to navigate to display messages for a different single child or parent message thread respectively, wherein the child message threads are displayed branched from the parent message thread at the respective messages in the patent message threads.
However, Kirkland teaches wherein the child message thread branches from the parent message thread at the message, (i.e. Fig 7), displaying messages posted by one or more users of the group of users to the message threads (i.e. Kirkland, Fig, 7, users posted messages to the messages threads) by displaying messages in a single parent or child message thread with the option to select to navigate to display messages for a different single child or parent message thread respectively (i.e. Kirkland, Fig, 7, messages displayed in a parent or child thread that allows the users to select the messages for viewing), wherein the child message threads are displayed branched from the parent message thread at the respective messages in the parent message threads (i.e. a new topic of conversation is initiated in messaging window, such that the new message in the messaging window is segregated from prior topics of conversation. For example, using the conversations shown in FIG. 6, when the user, Josh, initiates the new topic of conversation regarding a software deal, Josh's message "What about the software deal?" may be split from the recursive Linux search conversation and presented to each user as a separate thread of conversation, [0044]).
Based on Allen in view of Kirkland it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kirkland to the system of Allen in order to increase efficiency of posting messages in parent and child threads of Allen system.  
However, Allen and Kirkland do not explicitly disclose receiving a user navigation input to navigate the displayed messages in the message threads; and receiving user navigation input from the user input device to allow a user to navigate displayed messages from the parent message thread and the child message thread using said link between the message identifiers.
However, Ertmann teaches receiving a user navigation input to navigate the displayed messages in the message threads (i.e. the user selects the parent message with a finger tap on a touch-sensitive display, [0065]); and receiving user navigation input from the user input device to allow a user to navigate displayed messages from the parent message thread and the child message thread using said link between the message identifiers (i.e. a synchronously displayed message alias 402 is associated with a message in a thread whose other messages have been scrolled off-screen. The alias 402 is associated with a link 404 that, when selected, causes the display to jump to the asynchronously-displayed message within the conversation thread, [0077]).
Based on Allen in view of Kirkland and further in view of Ertmann it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ertmann to the system of Allen in view of Kirkland in order to easily identify posted messages in parent and child threads.  
However, Allen in view of Kirkland and further in view of Ertmann do not explicitly disclose the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread.
However, Mahood teaches the first message of the new child message thread is also in, and remains in, the parent message thread after creation of new the child message thread, as an only message present in both the parent message thread and in the new child message thread (i.e. messaging system 102 then identifies the parent/child relationship between the original thread, and the new thread that was created based on the fork. This is indicated by block 302. In one embodiment, component 125 references the "Re:" line and the "Reply To" fields to identify the parent/child relationship. This is indicated by block 304. In another embodiment, component 125 accesses the conversation identifier associated with the parent thread, and the newly created child thread. This can be used to establish the parent/child relationship as well, [0046], the parent thread (or the message in the parent thread that spawned the fork) as being the origin (e.g., parent) of the new thread (e.g., the child thread). This is indicated by block 310 in FIG. 5. By way of example, the messaging system can mark the relationship on the parent message, itself. This is indicated by block 312. It can also mark it on the parent thread (that is, along with a thread identifier that identifies a set of messages as being part of a common thread), [0047], and component 125 of messaging system 102 also marks the child thread (or the first message in the child thread) as being the child of the parent. This is indicated by block 320. Again, this can be done in a variety of different ways. For instance, this information can be marked on the child message (the first message in the child thread), itself, [0048]).
Based on Allen in view of Kirkland and Ertmann and further in view of Mahood it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mahood to the system of Allen, Kirkland and Ertmann in order to enhance user’s experience for identifying a message in parent and child threads.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYELE F. WOLDEMARIAM/
Examiner
Art Unit 2447
12/2/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447